
	
		II
		109th CONGRESS
		2d Session
		S. 4105
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the project for hurricane and storm damage
		  reduction, Morganza to the Gulf of Mexico, Louisiana.
	
	
		1.Morganza to the Gulf of
			 Mexico project
			(a)In
			 generalThe Secretary of the Army shall carry out the project for
			 hurricane and storm damage reduction, Morganza to the Gulf of Mexico,
			 Louisiana, substantially in accordance with the plans, and subject to the
			 conditions, described in the Reports of the Chief of Engineers dated August 23,
			 2002, and July 22, 2003, at a total cost of $841,100,000, with an estimated
			 Federal cost of $546,300,000 and an estimated non-Federal cost of
			 $294,800,000.
			(b)Operations and
			 maintenanceThe operation, maintenance, repair, rehabilitation,
			 and replacement of the Houma Navigation Canal lock complex and the Gulf
			 Intracoastal Waterway floodgate features of the project described in subsection
			 (a) that provide for inland waterway transportation shall be a Federal
			 responsibility, in accordance with section 102 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2212).
			
